            Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
WILLIAM RUFFING                        :
98 Grant Drive                         :
Holland, PA 18966                      :
                                       :    CIVIL ACTION
              Plaintiff,               :
        v.                             :    No. _______________
                                       :
QUALITY EXPRESS COFFEE &               :
VENDING SERVICE, INC.                  :
1006 Branagan Drive                    :    JURY TRIAL DEMANDED
Bristol, PA 19007                      :
        and                            :
SCOTT WECHSLER                         :
1006 Branagan Drive                    :
Bristol, PA 19007                      :
        and                            :
EDWARD CELIESIUS                       :
1006 Branagan Drive                    :
Bristol, PA 19007                      :
        and                            :
STUART AUSTIN                          :
1006 Branagan Drive                    :
Bristol, PA 19007                      :
                                       :
              Defendants.              :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                     I. INTRODUCTION

       1.       This action has been initiated by William Ruffing (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -

29 U.S.C. §§ 201, et. seq.) and the Pennsylvania Minimum Wage Act (“PMWA” – 43 P. S. §§

333.101 et. seq.). Plaintiff’s employer, and each of the above-captioned owners, are personally
             Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 2 of 13




liable for failing to pay Plaintiff overtime compensation and knowingly misclassifying him to

avoid such state and federal obligations. As a result, Plaintiff seeks damages as set forth herein.

                                 II. JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because they arise under a federal law - the FLSA. There is supplemental and/or ancillary

jurisdiction over Plaintiff’s state-law claims asserted herein as they arise out of the same

common nucleus of operative facts as his federal claims.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this State and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III. PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Quality Express Coffee & Vending Service, Inc. (“Defendant QEC”) is a

commercial coffee delivery service, maker and distributor. Defendant operates from its

headquarters in Bristol, Pennsylvania (at the above-captioned address).




                                                    2
             Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 3 of 13




        8.       Scott Wechsler, Edward Celiesius, and Stuart Austin (collectively “Defendant

Owners”) are: (a) executives of Defendant QEC; (b) owners of Defendant QEC; (c) daily

operations managers of Defendant QEC; and (c) they oversee compensation and the terms and

conditions of pay for their respective employees. These owners are being personally sued in their

individual capacities and as to their own assets, irrespective of corporate liability.

        9.       At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.1

                                   IV. FACTUAL BACKGROUND

        10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.      Defendant QEC is a coffee producer, maker and distributor which has generally

had between 15-25 employees depending upon business fluctuation (inclusive of its executive-

owners). It’s headquarters and warehouse are located in Bristol, Pennsylvania.

        12.      Plaintiff was employed with Defendant QEC for approximately 20 years until

being furloughed effective on or about April 1, 2020 due to the COVID-19 pandemic. Plaintiff

was informed of his permanent termination by Defendant QEC on or about September 30, 2020.

        13.      Because Plaintiff was one of the few employees not returned at age 63 and shortly

after requiring various medical accommodations, Plaintiff felt compelled to explore his legal

rights as he felt discriminated against as to his termination from employment. While exploring




1
  See e.g. Haybarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers, owners or
and corporate officers exercising control over wages or employee compensation are appropriate defendants under
the FLSA and may be individually liable for such violations). The regulations under state law are the same.



                                                       3
         Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 4 of 13




his health and age discrimination concerns, Plaintiff learned that Defendants had been unlawfully

failing to pay him overtime compensation (prompting the instant lawsuit).

       14.      There is simply no viable argument that Plaintiff could plausibly meet any

exemption under state or federal overtime laws. Plaintiff had been paid a salary of $2,210.00 on

a bi-weekly basis (or in other words, payroll in that gross sum every 2 weeks). And Defendant

Owners who managed Plaintiff daily and oversaw his compensation, did at times refer to

Plaintiff as a “manager.” But Plaintiff never met and could not have met any “executive”

exemption to be precluded from overtime compensation.

       15.      State and federal laws do exempt employees who meet the “executive” exemption

from overtime entitlements. To meet such an exemption, the employee must be: (a) paid

qualifying salary; and (b) perform “primary duties” that are executive management in nature. See

29 C.F.R. 541.100. More specifically, “an exempt ‘executive’ is any employee:”

             (1) Compensated on a salary basis at a rate of not less than $455 per week
                 ...;

             (2) Whose primary duty is management of the enterprise in which the
                 employee is employed or of a customarily recognized department or
                 subdivision thereof;

             (3) Who customarily and regularly directs the work of two or more other
                 employees; and

             (4) Who has the authority to hire or fire other employees . . .

             See Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-A-Car Wage &
             Hour Emp't Practices Litig.), 2012 U.S. Dist. LEXIS 101095, at *66
             (W.D. Pa. 2012), citing, 29 C.F.R. § 541.100(a).




                                                  4
         Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 5 of 13




       16.    While Plaintiff was paid a qualifying salary, he never performed “primary duties”

of executive management. Plaintiff’s typical workday consisted of the following:

              (A) He generally made at least 200-300 telephone calls per day, every day. The
                  calls consisted of him calling delis, convenience stores, and customers.
                  Plaintiff repeated the same opening dialogue with every customer, “This is
                  Bill from [Defendant]” . . . checking to see if you want / need to order coffee.

              (B) Plaintiff would document whatever order a customer desired to make and
                  perform data entry entering the order in Defendants’ computer system.

              (C) After taking every possible new order, Plaintiff pulled product from shelves,
                  stocked skids, and got everything ready for truck drivers to load the products
                  onto trucks.

              (D) When new products were delivered from vendors, Plaintiff unloaded the
                  trucks at least twice per week.

              (E) The balance of Plaintiff’s duties required him to spend a large part of his day
                  packing boxes to ship orders (such as through UPS) and then getting them
                  ready for shipping to customers.

       17.    Although at times referred to at times as a “manager,” Plaintiff did not:

              (A) Hire anyone;

              (B) Discpline anyone;

              (C) Evaluate anyone;

              (D) Terminate anyone;

              (E) Give pay increases or compensation;

              (F) Create, draft, or prepare company policies;

              (G) Approve or disapprove of requested vacation, PTO, or any other time off; or

              (H) Have any authority to sign contracts with vendors or other third parties for
                  products or services.

       18.    The undeniable reality is Defendants called Plaintiff a “manager” on occasion and

paid him a salary to knowingly exploit him because unfortunately the majority of blue-collar




                                               5
           Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 6 of 13




workers (and laborers) have the common misunderstanding or misperception that if they are paid

a salary, they must not be entitled to overtime pay.

        19.      The primary duties of Plaintiff’s job entailed him providing manual labor of

loading, unloading, packing, stocking, and picking orders. Plaintiff was a laborer for

Defendants.2

        20.      The additional primary duties of Plaintiff’s job entailed him making hundreds of

calls to customers to take new orders. This was pure clerical and data-entry work. To the extent

that Defendants attempted to even feign Plaintiff’s routine, redundant order-taking could even

rise to the level of sales work, it would still be non-exempt work performance.3

        21.      Plaintiff was a telephone order-taker and laborer, period. To the extent that

Plaintiff answered questions of drivers or was contacted while they were on routes at times as a

negligible aspect of his job – such duties are also totally non-exempt.4 In fact, Plaintiff was able




2
  See e.g. Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1269 (11th Cir. 2008)(affirming $35,000,000 verdict
against the defendant because a class of store managers performed primary duties of non-management including
stocking, cashier work, etc…); Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-A-Car Wage & Hour Empl.
Practices Litig.), 2012 U.S. Dist. LEXIS 136252 (W.D. Pa. 2012)(denying summary judgment and explaining a jury
could readily conclude employee titled “manager” who performed mostly sales and other labor had “primary duties”
other than management); Marshall v. Coastal Group Management, 1980 U.S. Dist. LEXIS 11704 (D.N.J.
1980)(reaffirming the denial of summary judgment as to managers explaining they spent most of their time prepping
food, cooking, handling customers, working the cash register and cleaning finding assertions of the “executive
exemption” to be “untenable”).

3
 Hickton v. Enter. Rent-A-Car Co. (In re Enter. Rent-A-Car Wage & Hour Emp't Practices Litig.), 2056, 2012 U.S.
Dist. LEXIS 101095, at *72 (W.D. Pa. 2012)(any work performed from an employer’s workplace in sales is inside
sales and clearly non-exempt under the FLSA; and moreover, making calls throughout the day is not an exempt
managerial duty under 29 C.F.R. § 541.102).
4
  Even full-time workplace route dispatchers are well known to work in non-exempt roles. See Marshall v. National
Freight, Inc., 1979 U.S. Dist. LEXIS 9989 (D.N.J. 1979)(dispatcher cannot meet executive exemption and held not
to meet administrative exemption); Sehie v. City of Aurora, 432 F.3d 749 (7th Cir. 2005)(summary judgment
granted for dispatcher as to FLSA claims); Iaria v. Metro Fuel Oil Corp., 2009 U.S. Dist. LEXIS 6844 (E.D. N.Y.
2009); Alvarez v. Key Transp. Transp. Svc. Corp., 541 F. Supp. 2d 1308 (S.D. Fla. 2008); Cleveland v. City of Los
Angeles, 420 F.3d 981 (9th Cir. 2005)(dispatcher is clearly not exempt from overtime requirements).



                                                        6
           Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 7 of 13




to perform his entire job remotely when he was on various medical leaves further evidencing his

non-executive role.

         22.      Referring to Plaintiff occasionally as a “manager” was an intentional, knowing,

and fraudulent attempt on the part of Defendant Owners to evade state and federal overtime

obligations. Plaintiff’s title occasionally stated by Defendants lacks any relevance whatsoever

under applicable law(s).5

         23.      As a matter of fact, and law, Defendants are unable to set forth any contrary facts

that Plaintiff could plausibly be construed to meet an “executive exemption” under state or

federal laws.6

         24.      Plaintiff averaged working 50-55 hours per week for Defendants throughout his

tenure until the Covid-19 pandemic commencing in the February-April 2020 timeframe (wherein

his overtime gradually decreased).




5
  See 29 C.F.R. § 541.2 Job titles insufficient: “A job title alone is insufficient to establish the exempt status of an
employee. The exempt or nonexempt status of any particular employee must be determined on the basis of whether
the employee's salary and duties meet the requirements of the regulations in this part.” (Emphasis added). See
also Marshall v. Nat'l Freight, Inc., 1979 WL 1977, at *10 (D.N.J. 1979)(explaining that although accounts payable
supervisor had a complex and laborious job, he was non-exempt because the majority percentages of his daily duties
involved processing transactions and document review pursuant to company guidelines); Shultz v. A.E. Burgess Co.,
1970 WL 668, at *4 (N.D. Ala. 1970)(field office manager was non-exempt under FLSA because the majority of his
time was spent on non-exempt duties); Roberts v. Nat'l Autotech, Inc., 192 F. Supp. 2d 672, 675 (N.D. Tex.
2002)(granting summary judgment to the plaintiff, a store manager, because the majority if his time was spent doing
non-exempt types of job duties making the managerial or administrative exemptions inapplicable under the FLSA);
Oliva v. Infinite Energy Inc., 2012 WL 11868265, at *8-9 (N.D. Fla. 2012)(granting summary judgment to
delinquent account overseers because the majority of their job was calling upon debtors and collecting documents
which are non-exempt duties, making that their "primary duty").

6
  The FLSA exempts from its overtime provisions "any 'employee in a bona fide executive . . . capacity.'" Soehnle v.
Hess Corp., 399 F. App'x 749, 750 n.1 (3d Cir. 2010)(quoting 29 U.S.C. § 213(a)(1)). In light of the broad remedial
purpose of the FLSA, exemptions are narrowly construed against the employer. Madison v. Resources for Human
Dev., Inc., 233 F.3d 175, 183 (3d Cir. 2000). Plaintiff could not qualify as an executive under any national
jurisprudence interpreting the FLSA, particularly in light of such exemptions being so narrowly construed against
employers.




                                                           7
           Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 8 of 13




         25.     State and federal laws permit Plaintiff to recover unpaid overtime for a period of 3

years. Plaintiff’s 3-year lookback is therefore from October 15, 2017 through October 15, 2020.

Because Plaintiff did not work after April 1, 2020, his 3-year look-back period includes 128

weeks.

         26.     Defendant only identified that Plaintiff worked for “80.00” hours on every bi-

weekly payroll check, regardless of Plaintiff working 100-110 hours per payroll period.

         27.     Plaintiff’s overtime rate should have been (at time and one half), at least $41.50

per hour. Even assuming Plaintiff only worked an average of 10 hours of overtime per week, in a

128-week lookback, Plaintiff would be owed over $53,000.00. And this is a baseline, as Plaintiff

often worked in excess of 10 hours per week of overtime.

         28.     Consistent with Defendants’ unlawful classification of Plaintiff as an exempt

employee, Defendants made no effort to abide by local, state or federal laws mandating

employee recordkeeping as to hours or days worked. 7

         29.     Plaintiff is automatically entitled to liquidated damages for Defendants’ actions as

outlined in this Complaint, entitling him to over $100,000.00 in unpaid overtime alone.8 Such




7
  The failure of an employer to abide by mandatory record-keeping of hours worked by an employee violates 29
U.S.C. § 211(c). As a result, an employer’s estimates of hours typically worked may be accepted as an employee
should not be prejudiced by an employer’s failure to follow legal obligations. See e.g. Zeng Liu v. Jen Chu Fashion
Corp., 2004 WL 33412, at *8 (S.D.N.Y. 2004)




                                                        8
              Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 9 of 13




damages are in addition to mandatory legal fees and other applicable damages under state and

federal law(s). See 29 U.S.C. § 216(b)(a prevailing plaintiff “shall” be entitled to attorney’s

fees).

                                                    Count I
                            Violations of the Fair Labor Standards Act ("FLSA")
                                   (Failure to Pay Overtime Compensation)
                                           - Against All Defendants -

            30.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

            31.      Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the Fair Labor Standards Act (“FLSA”).

                                                Count II
                     Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                                (Failure to Pay Overtime Compensation)
                                        - Against All Defendants -

            32.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




8
    See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining "under the Act,
    liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for the awarding of such
    damages. Rather, they are considered the norm and have even been referred to by this court as mandatory."); Gayle v. Harry's Nurses
    Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of liquidated damages explaining there is an automatic
    "presumption" of liquidated damages and "double damages are the norm, single damages the exception," as the burden to avoid
    liquidated damages is a "difficult burden."); Haro v. City of Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated
    damages explaining they are the "norm" and "mandatory" unless the employer can establish the very "difficult burden" of subjective
    and objective attempts at FLSA compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of
    liquidated damages explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high
    burden to show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in non-
    payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir. 2007)(Affirming award of
    liquidated damages explaining that they will always be considered the "norm" in FLSA cases); Lockwood v. Prince George's County,
    2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated damages explaining they are the "norm" and that an
    employer may not take an ostrich-like approach and refuse to research its obligations under the FLSA and to objectively explain why it
    failed to comply with the FLSA); Uphoff v. Elegant Bath, Ltd., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not
    awarding liquidated damages, as doubling unpaid overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d
    921 (5th Cir. 1999)(Affirming award of liquidated damages, as there is a presumption of entitlement to liquidated damages which are
    the norm).



                                                               9
           Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 10 of 13




       33.      Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute violations of the PMWA.

      WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

      A.        Defendants are to promulgate and adhere to a policy prohibiting overtime and

wage violations;

      B.        Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ wrongful actions, including but not limited to all owed wages, overtime, past and

future lost earnings, benefits, pension or other employee perks, and other applicable

compensation;

      C.        Plaintiff is to be awarded actual damages to which he is equitably or legally

entitled beyond those already specified herein;

      D.        Plaintiff is to be awarded liquidated damages as permitted by applicable laws;

      E.        Plaintiff is to be accorded other equitable relief as the Court deems just, proper,

and appropriate;

      F.        Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

      G.        Plaintiff is permitted to have a trial by jury.

                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.

                                                               ______
                                                        Ari R. Karpf, Esquire
                                                        3331 Street Road
                                                        Building 2, Suite 128
                                                        Bensalem, PA 19020
Dated: October 15, 2020



                                                   10
                    Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 11 of 13




                         ===========táääá~ã=oìÑÑáåÖ

=================nì~äáíó=bñéêÉëë=`çÑÑÉÉ=C=sÉåÇáåÖ=pÉêîáÅÉI=fåÅKI=Éí=~äK




                   NMLNRLOMOM
                            Case 2:20-cv-05118-MSG
                                               UNITEDDocument  1 Filed
                                                     STATES DISTRICT    10/15/20 Page 12 of 13
                                                                     COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       VU=dê~åí=aêáîÉI=eçää~åÇI=m^=NUVSS
Address of Plaintiff: ______________________________________________________________________________________________

                       NMMS=_ê~å~Ö~å=aêáîÉI=_êáëíçäI=m^=NVMMT
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           NMLNRLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           NMLNRLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:20-cv-05118-MSG Document 1 Filed 10/15/20 Page 13 of 13
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
    orccfkdI=tfiif^j                                                                                           nr^ifqv=bumobpp=`lccbb=C=sbkafkd=pbosf`bI=fk`KI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  _ìÅâë                                     County of Residence of First Listed Defendant                _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                      f
                                                                                                         (For Diversity Cases Only)                                               and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF             DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1             ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                               of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State            ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                    Citizen or Subject of a             ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                                FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure                ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881              ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                       28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                       ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                       PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                  ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                                ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                                ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                          New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                        ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud           u❒     710 Fair Labor Standards            ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending                  Act                            ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒     720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                   Relations                      ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage         ❒     740 Railway Labor Act              ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability        ’   751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒     790 Other Labor Litigation            FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒     791 Employee Retirement             ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                   Income Security Act                    or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                                ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                                26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                            ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                  State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or         ’     5 Transferred from  ❒ 6 Multidistrict                     ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                      Another District         Litigation -                       Litigation -
                                                                                                                            (specify)                      Transfer                           Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=íÜÉ=cip^=~åÇ=íÜÉ=m^=jáåáãìã=t~ÖÉ=^ÅíK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                     DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            NMLNRLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                     JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                     Reset
